Citation Nr: 0816083	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for bilateral varicoceles with mild atrophy of the 
left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
February 2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, in pertinent part, the 
RO granted service connection for bilateral varicoceles with 
mild atrophy of the left testicle and assigned a 0 percent 
rating effective in March 1, 2004, the day following the 
veteran's retirement from service.  The veteran's 
disagreement with the noncompensable rating led to this 
appeal.  During the course of the appeal, the RO granted an 
increased rating, to 10 percent, for the bilateral 
varicoceles with mild atrophy of the left testicle.  Later in 
the appeal, the RO continued the 10 percent rating and denied 
entitlement to special monthly compensation determining that 
the evidence did not show loss or loss of use of a creative 
organ.  The veteran continued his appeal arguing he should be 
granted a higher rating, including special monthly 
compensation because of testicular atrophy.  The veteran 
testified at a Board hearing in December 2006.  The Board 
remanded the case in July 2007, and it is now before the 
Board for further appellate consideration.  

The matter of entitlement to special monthly compensation 
based on loss or loss of use of a creative organ is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected varicoceles of the left 
hemiscrotum and right hemiscrotum are manifested primarily by 
tenderness to palpation and aching pain after standing or 
walking with symptoms relieved by compression; there is no 
evidence of persistent edema, and the evidence does not 
demonstrate symptoms of urinary frequency, leakage or 
obstructed voiding attributed to any varicocele.  

2.  There is no evidence of complete atrophy of either 
testicle.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no 
higher, for a left varicocele with mild atrophy of the left 
testicle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 7120, 
4.115b, Diagnostic Code 7523 (2007).  

2.  The criteria for an initial rating of 10 percent, but no 
higher, for a right varicocele have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.104, 
Diagnostic Code 7120 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In August 2003, prior to his retirement from service, the 
veteran filed a claim for service connection for varicoceles 
in both testicles.  In a letter dated in August 2003, the RO 
notified what the evidence must show to establish entitlement 
for service-connected compensation benefits.  The RO told the 
veteran what evidence VA would obtain and what information 
and evidence he should provide.  The RO requested that the 
veteran tell VA about any additional information or evidence 
he wanted VA to try to get for him and said it would try to 
help him get such things as medical records, employment 
records, or records from other Federal agencies.  The RO 
advised the veteran that he must provide enough information 
about these records so that it could request them from the 
agency or person who had them and emphasized it was still his 
responsibility to support his claim with appropriate 
evidence.  

In a June 2004 rating decision, the RO granted service 
connection for bilateral varicoceles with mild atrophy of the 
left testicle and assigned a 0 percent rating effective 
March 1, 2004, the day following the veteran's retirement 
from service.  The veteran disagreed with the noncompensable 
rating, and after additional development, a Decision Review 
Officer (DRO) rated the varicoceles as analogous to a painful 
scar and granted a 10 percent rating for bilateral 
varicoceles with mild atrophy of the left testicle effective 
March 1, 2004.  The DRO decision was in August 2005, and on 
the same date, the RO issued a statement of the case in which 
it set out rating criteria that could be used to evaluate 
varicoceles.  

Thereafter, in a letter dated in March 2006, the RO explained 
to the veteran that disability ratings can be changed if 
there are changes in his condition and that depending on the 
disability involved, it would assign a disability rating 
from 0 percent to as much as 100 percent.  The RO noted that 
VA uses a schedule for evaluating disabilities published as 
title 38 Code of Federal Regulations, Part 4 and that in rare 
cases VA could assign a disability level other than the 
levels found in the schedule for a specific condition if his 
impairment was not adequately covered by the schedule.  The 
RO outlined examples of evidence that he should tell VA about 
or submit to VA that could affect how it assigned a 
disability rating.  In that letter, the RO also advised the 
veteran of how VA assigns effective dates.  

In April 2006, the RO reviewed additional evidence that had 
been added to the record and issued a supplemental statement 
of the case (SSOC).  In the SSOC, the RO set out additional 
rating criteria, including the criteria for the award of 
special monthly compensation (SMC) based on loss or loss of 
use of a creative organ.  In that SSOC, the RO continued the 
initial 10 percent rating and denied entitlement to SMC.  The 
RO advised the veteran that in order to continue his appeal, 
he must file his substantive appeal within 60 days, which he 
did.  The veteran argued that he should be awarded separate 
ratings for the varicoceles involving each testicle and that 
he qualifies for SMC.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  

As to the duty to assist, the veteran's service medical 
records are in the claims file.  The veteran has been 
provided VA examinations in November 2003, September 2007, 
and October 2007.  He testified at the Board hearing in 
December 2006 and has submitted post-service records from an 
Army hospital. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of bilateral varicoceles with mild atrophy of the left 
testicle, and no additional assistance or notification is 
required.  The veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  

Background and analysis

The veteran is seeking an initial rating higher than 
10 percent for his bilateral varicoceles with mild atrophy of 
the left testicle.  During the hearing held in December 2006, 
the veteran testified that his varicoceles cause constant 
testicle pain and limit his physical activities.  He 
testified that it was very painful to stand for a long time 
or to lift anything heavy.  He testified that he cannot run 
at all and that sexual intercourse is very painful.  

A varicocele is a condition manifested by abnormal dilation 
of the veins of the spermatic cord, caused by incompetent 
valves in the internal spermatic vein and resulting in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position.  STEDMAN'S MEDICAL 
DICTIONARY 1931 (27th ed. 2000).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis or for those not fully supported by 
clinical and laboratory findings.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran's service medical records show that at his 
enlistment examination in February 1981 and at a periodic 
examination in March 1982, the veteran's genito-urinary 
system was evaluated as normal.  At a periodic examination in 
April 1987, he was noted to have a small non-symptomatic 
varicocele on the left, and in August 1991, it was described 
as moderate sized, but non-symptomatic.  At an April 1992 
examination, the examiner noted the left varicocele along 
with an atrophied left testicle.  At a urology consultation 
in July 1992, the veteran reported that had been a slight 
increase in size in the left varicocele in the past 3 to 4 
years.  After physical examination, the impression was left 
varicocele (large) and right varicocele (small).  The 
urologist ordered an ultrasound stating the reason was 
atrophied left testicle and varicoceles.  The physician who 
conducted the ultrasound described the right testicle as 
homogenous with a varicocele and the left testicle as having 
homogenous echo texture essentially equal to that of the 
right testicle, with a varicocele.  

Later service medical records show that when the veteran was 
see in an outpatient clinic in August 2001, he stated he had 
been having left inguinal pain for the past six months.  On 
examination, the left testicle was described as significantly 
smaller than the right testicle.  There was tenderness to 
palpation.  The assessment was left inguinal pain probably 
secondary to varicocele.  At a urology consultation in 
October 2001, it was noted that a scrotal ultrasound showed a 
left hypotrophic testis and bilateral varicoceles.  On 
examination, the left testis was relatively atrophic when 
compared to the right side and had a Grade II to II 
varicoceles.  There was a small Grade I varicocele n the 
right side.  The impression was left greater than right 
varicoceles with left inguinal discomfort and hypotrophic 
left testis with questionable heterogeneity of the 
parenchyma.  In November 2001, the veteran underwent left 
testes biopsy and bilateral varix ligation.  This involved 
dissection and ligation of three to four dilated and tortuous 
and elongated veins on the left spermatic cord in the left 
hemiscrotum and dissection and ligation of two to three 
dilated veins on the right spermatic cord in the right 
hemiscrotum.  Pathologic analysis of the biopsy of the left 
testes found no evidence of dysplasia or malignancy.  In the 
weeks following the surgery, the veteran reported occasional 
mild discomfort in the left testes.  

At a VA examination in October 2003, prior to the veteran's 
retirement from service, the veteran gave a history of 
bilateral varicoceles and earlier surgery and reported that 
he now had recurrent pain, which he rated as a 6 on a scale 
of 0 to 10.  He said the pain was constant and was aggravated 
with lifting more than 20 to 30 pounds.  He said he used a 
scrotal support to help minimize the symptoms.  The examiner 
found palpable bilateral varicoceles with mild atrophy of the 
left testicle.  The examiner noted that testicular ultrasound 
showed atrophy if the left testicle and small bilateral 
hydroceles and bilateral varicoceles.  The clinical diagnosis 
was chronic groin pain secondary to varicocele.  

Records from Blanchfield Army Community Hospital show that in 
June 2004, the veteran was noted to have a history of 
bilateral varicoceles and was now reporting increasing pain, 
bilaterally, with standing and lifting.  He said the pain had 
started six months ago.  The examiner noted atrophy of the 
left testes.  The assessment was bilateral orchialgia.  The 
examiner recommended that the veteran take Motrin three times 
a day and wear and athletic support with exercise and 
standing.  

At the December 2006 hearing, the veteran reported he 
experiences pain in his testicles and said it really starts 
hurting a lot if he stands for long periods or lifts heavy 
objects.  He also testified that he wears spandex or 
sometimes a jockstrap because of the pain.  

At a VA examination in September 2007, the veteran was noted 
to have had surgery for bilateral varicoceles in 1991.  He 
said that six months after his surgery he recovered, but 
began having problems again after that.  He said his current 
problems included pain on both sides, but worse pain on the 
left.  He reported his urologist had recently performed a 
left ilioinguinal nerve block for left inguinal pain, and 
that additionally he was on Tylenol with codeine as well as 
nonsteroidal anti-inflammatory medications for pain.  The 
veteran reported no urinary problems, and did not report 
impotency.  He said standing for prolonged periods 
exacerbated the pain in his groin area and lifting induced 
more pain.  The examiner stated that inspection of the penis 
and testicles were deferred and said that urological 
evaluation indicated there were no masses in the scrotum, but 
there was pain on palpation, more on the left side.  The 
examiner referred to a 2005 ultrasound study, and the 
diagnoses he reported were:  bilateral varicoceles confirmed 
on ultrasound of the scrotum in 2005; small right hydrocele 
confirmed on the same ultrasound; and testicular atrophy.  
The physician said her evaluation did not indicate the 
veteran has voiding dysfunction, renal problem, or urinary 
tract infection.  She said the main residual from the 
veteran's bilateral varicoceles is the significant pain that 
is predominantly on the left, to the severity of requiring a 
nerve block for relief.  

At a VA examination in October 2007, the veteran reported he 
began to experience mild pain in both testicles in 1991 and 
was diagnosed with varicoceles.  He said the pain gradually 
increased and he underwent surgery in 2001.  He reported 
there was some improvement in pain after surgery, but when he 
resumed full activity, pain recurred.  The veteran said the 
pain had become progressively worse and his medications were 
Tylenol 3, as needed, and Motrin, 800 milligrams daily.  The 
veteran reported he does not have erectile dysfunction, but 
does have significant pain during and after sexual 
intercourse.  He aid he has constant low level testicular 
discomfort with dramatic increase in pain with standing or 
lifting.  

On examination, there was tenderness of the left testicle and 
tenderness of the left epididymis/spermatic cord/scrotum; 
there was tenderness of the right testicle.  The examiner 
referred to the results of the October 2005 ultrasound study, 
which included measurements indicating the left testicle is 
smaller than the right testicle.  The diagnosis after 
clinical examination was bilateral varicoceles, testicular 
atrophy and testicular pain.  The physician said the problem 
associated with the diagnosis was bilateral testicular pain 
and there were moderate effects on some of the veteran's 
usual daily activities including chores, shopping, exercise, 
sports, and recreation.  

Review of the record shows that the RO has rated the 
veteran's service connected bilateral varicoceles with mild 
atrophy of the left testicle analogous to a painful scar 
under Diagnostic Code 7804 as there is no diagnostic code 
specific to varicocele.  See 38 C.F.R. §§ 4.20, 4.27.  The 
highest possible rating for a painful scar under that code is 
10 percent, and as scars have not been noted on physical 
examination, the Board will consider other codes for rating 
the veteran's disability.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

Review of the Rating Schedule shows that Diagnostic Code 7523 
is potentially applicable in this case because it addresses 
atrophy of the testicles.  Under Diagnostic Code 7523, 
complete atrophy of one testicle warrants a noncompensable 
rating.  Complete atrophy of both testicles warrants 
a 20 percent rating, with consideration for special monthly 
compensation.  38 C.F.R. § 4.115(b).  Although the examiners 
have variously referred to atrophy of the testicles and mild 
atrophy of the left testicle is part of the description of 
his service-connected disability, there is no indication in 
the record that any examiner has said there is complete 
atrophy of either testicle, precluding the assignment of a 
compensable rating under Diagnostic Code 7523.  

The Board has also considered whether it would be appropriate 
to rate the service-connected disability as analogous to 
chronic epididymo-orchitis under Diagnostic Code 7525 or as 
analogous to benign neoplasm of the genitor-urinary system 
under Diagnostic Code 7529.  See 38 C.F.R. § 4.115b.  Chronic 
epididymo-orchitis is rated as urinary tract infection and 
benign neoplasm of the genitourinary system is rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Voiding dysfunctions are evaluated 
according to urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  In this case, there is no evidence of 
urine leakage, renal dysfunction attributable to the 
veteran's varicoceles, nor is there evidence of voiding 
dysfunction, such as urinary frequency, obstructed voiding or 
leakage.  

A urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management is evaluated as 
10 percent disabling.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or requiring continuous intensive 
management is evaluated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.  There is no indication that the veteran has 
required hospitalization, and although he has had a nerve 
block, which was being planned at the time of the 
December 2006 hearing, the veteran reported that in the past 
he saw the doctor every six months, that had been changed to 
once a year and he basically just had an ultrasound and was 
prescribed Tylenol with codeine.  The Board cannot find that 
this amounts to continuous intensive management, which would 
be required for a 30 percent rating under Diagnostic Code 
7525.  

The Board has determined that the veteran's varicoceles may 
be rated as analogous to varicose veins under 38 C.F.R. 
§ 3.104, Diagnostic Code 7120.  This is because, as noted 
earlier, a varicocele is a condition manifested by abnormal 
dilation of the veins of the spermatic cord caused by 
incompetent valves, and is therefore similar to varicose 
veins in that a varicose vein is a dilated state of a vein in 
which the valves no longer function properly.  See STEDMAN'S 
MEDICAL DICTIONARY 1931 (27th ed. 2000).  Diagnostic Code 
7120 is framed in terms of varicose veins of individual 
extremities, and, in the Board's judgment, this is reasonably 
analogous to varicoceles of the left hemiscrotum and the 
right hemiscrotum.  

Diagnostic Code 7120 provides ratings for varicose veins.  
Asymptomatic palpable or visible varicose veins are rated 
noncompensably (0 percent) disabling.  Varicose veins with 
findings of intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, are rated 10 percent disabling.  Varicose veins with 
findings of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema, are rated 20 percent disabling.  
Varicose veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, are rated 40 percent disabling.  A Note to 
Diagnostic Code 7120 provides that these ratings are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be rated 
separately and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  38 
C.F.R. § 4.104.  

In this case, the Board finds that post-operative varicoceles 
of the left hemiscrotum and right hemiscrotum are manifested 
primarily by tenderness to palpation and aching pain after 
standing or walking with symptoms relieved by compression.  
Pain on the left is consistently reported to be more severe 
than on the right, and the symptoms associated with the 
varicocele on the left meet the criteria for a 10 percent 
rating under Diagnostic Code 7120.  Although the symptoms on 
the right have been less severe, with application of the 
provisions of 38 C.F.R. § 4.7, the Board finds that the 
symptoms associated with varicocele on the right more closely 
approximate the criteria for a 10 percent rating than a 
noncompensable rating, warranting a separate 10 percent 
rating for the right varicocele.  The Board further finds 
that on neither side has persistent edema been shown, which 
is required for the next higher 20 percent rating.  

In summary, the Board concludes that the criteria for an 
initial rating of 10 percent, but no higher, are met for the 
veteran's left varicocele throughout the rating period and 
that the criteria for an initial rating of 10 percent, but no 
higher, are met for the veteran's right varicocele throughout 
the rating period.  


ORDER

An initial rating of 10 percent for the veteran's left 
varicocele with mild atrophy of the left testicle is granted 
subject to the law and regulations pertaining to the award of 
monetary benefits.  

An initial rating of 10 percent for the veteran's right 
varicocele is granted subject to the law and regulations 
pertaining to the award of monetary benefits.  


REMAND

As part of its consideration of the initial rating for the 
veteran's service-connected bilateral varicoceles with mild 
atrophy of the left testicle, the RO denied entitlement to 
special monthly compensation (SMC) based on loss or loss of 
use of a creative organ.  The veteran contends that he is 
entitled to SMC arguing that there has not only been atrophy 
of his left testicle associated with his varicoceles but that 
there has also been atrophy of his right testicle.  Because 
of this, he asserts that measurements of his left testicle 
should be compared to the normal size of his right testicle 
rather than to the current size of his right testicle.  

VA provides special monthly compensation if a veteran, as a 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k).  Loss of use of one testicle 
is established when:  (a) The diameters of the affected 
testicle  are reduced to one-third of the  corresponding 
diameters of the paired  normal testicle, or (b) The 
diameters of the affected  testicle are reduced to one-half 
or less of the corresponding normal testicle and there is 
alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

The veteran has had ultrasound examinations that have 
included measurement of the testicles.  The earliest 
ultrasound examination report is dated in August 1992 in 
service, but that ultrasound report refers only to the length 
of each testicle and does not include diameters.  The service 
medical records refer to a 2001 ultrasound study, but that 
report is not of record, and action should be taken to 
attempt to obtain it.  That is because the November 2003 VA 
ultrasound report stated that the current study was compared 
to the previous ultrasound of 2001 and said that sizes of the 
testicles were comparable to the previous study, but the 
November 2003 report did not report actual measurements.  

Post-service VA and service medical facility records should 
be obtained as the veteran has referred to annual ultrasound 
studies.  In addition, it is the judgment of the Board that 
the veteran should be provided a new VA examination, 
including a current ultrasound study, and that an opinion 
should be obtained as to whether there is atrophy of the 
veteran's right testicle.  If so, the examiner should be 
requested to provide an estimate of the normal size of the 
veteran's right testicle.  Consideration should also be given 
as to whether a biopsy of the left testicle would be 
recommended; and, if recommended by a board including a 
genitourologist and accepted by the veteran, that should be 
done. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the report of a scrotal ultrasound 
study at Blanchfield Army Community 
Hospital in August, September, or 
October 2001, which was while the veteran 
was in service.  In addition, obtain and 
associate with the claims file post-
service outpatient records for the 
veteran from that hospital, including 
reports of ultrasound studies as well as 
primary care, urology, and pain clinic 
records dated from March 2004 to the 
present.  

2.  Obtain and associate with the claims 
file VA urology clinic records and 
reports of ultrasound studies for the 
veteran dated from March 2004 to the 
present.  

3.  Then, arrange for a VA examination of 
the veteran by a genitourologist, to 
include a scrotal ultrasound study with 
measurements of both testicles.  The 
physician should be requested to examine 
the veteran and to review all available 
ultrasound study reports dated from 
August 1992 to the present.  The 
physician should be requested to 
determine whether there is or has been 
atrophy of the right testicle, and if so, 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that it is related 
to the veteran's service-connected right 
varicocele.  In any event, the physician 
should be requested to identify or 
estimate the normal size, with 
approximate dimensions, of the veteran's 
right testicle.  He should then be 
requested to (a) state whether the 
diameters of the left testicle are 
reduced to one-third of the corresponding 
diameters of the normal-size of the right 
testicle.  The physician should also be 
requested to (b) state whether the 
diameters of the left testicle are 
reduced to one-half or less of the normal 
size of the right testicle and whether 
there is alteration of the consistency so 
that the left testicle is considerably 
harder or softer than would be found in 
the right testicle if it were normal.  

The claims file should be made available 
to the physician and that it was 
available for review should be noted in 
the examination report.  

4.  If neither of the conditions (a) or 
(b) in paragraph 3 above is met, 
arrangements should be made for a medical 
board, including the genitourologist who 
examined the veteran, to consider whether 
it recommends biopsy of the left 
testicle.  If biopsy is recommended and 
is accepted by the veteran, that should 
be done, and a determination should be 
made whether there is absence of 
spermatozoa from the left testicle.  

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to special monthly 
compensation based on loss or loss of use 
of a creative organ with consideration of 
the possibility of "staged" ratings 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought 
on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


